DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base station" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-20 is rejected for the same issue as they are dependent on claim 1.
	Claims 24-25 recites “The first wireless node of claim 36” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-13, 19-25, 27 and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2021/0051683).
	Li discloses the following features.
	Regarding claim 1, a method of wireless communication performed by a first wireless node (see “gNB” recited in paragraph [0127], [0148] and throughout the reference), comprising: performing a LBT procedure with a directional coverage that is based at least in part on a directional coverage of a set of SSBs of a SS burst set (see SSB burst sets shown in Fig. 3A, Fig. 5, etc.) to be transmitted by the base station (see “the gNB may perform beam-based directional LBT for all the beams before the schedule SSB transmission” recited in paragraph [0148]); and transmitting, to one or more second wireless nodes (see UE shown in Fig. 1A; and see “UE” recited in paragraph [0122], which receives the SSB from the gNB), the set of SSBs based at least in part on a successful result of the LBT procedure (see “For the beams with successful LBT, the corresponding SSBs will be transmitted” recited in paragraph [0148]).

	Regarding claim 2, wherein the directional coverage of the LBT procedure matches the directional coverage of the set of SSBs (see “For the beams with successful LBT, the corresponding SSBs will be transmitted” recited in paragraph 

	Regarding claim 3, wherein the set of SSBs includes multiple SSBs of the SS burst set, wherein the multiple SSBs occupy consecutive sets of symbols of the SS burst set (see Fig. 3A and Fig. 5, wherein the SSB set includes SSB 0 and SSB1 that occupy consecutive set of symbols).

	Regarding claim 4, wherein the LBT procedure for the multiple SSBs is based at least in part on a maximum COT associated with the SS burst set (see Fig. 3A, wherein the SSB burst set is divided in to SSB burst subset based on the MCOT, and LBT is performed per SSB Burst subset).

	Regarding claim 5, wherein the LBT procedure is a category 4 LBT procedure (see “cat 4 LBT” recited in paragraph [0153]) based at least in part on the maximum COT being shorter than a length of the SS burst set (see Fig. 3A, which shows that the SSB burst set periodicity being longer than the MCOT).

	Regarding claim 7, wherein the set of SSBs includes a total set of SSBs of the SS burst set (see Fig. 3A, wherein LBTs are performed for the sets of SSBs in all sets of SSBs of the SSB Burst set).



Regarding claim 10, wherein a subset of the set of SSBs is transmitted based at least in part on a timing of the successful result of the LBT procedure (see Fig. 5 and paragraph [0127], wherein the SSB0-SSB3 are transmitted based on successful result of LBT, wherein Fig. 3A shows the SSB 0-3 being the SSB Burst subset 1).

Regarding claim 11, wherein transmitting the set of SSBs comprises: transmitting between non-consecutive SSBs of the SS burst set, a non-SSB signal in association with transmitting the SS burst set (see Fig. 5, wherein between the non-consecutive SSB1 and SSB2, non-SSB signal is transmitted in symbol 12-13 of Slot 0 and symbol 0 and 1 in slot 1).

Regarding claim 12, wherein the set of SSBs includes multiple non-consecutive SSBs (see Fig. 3A and Fig. 5, wherein the SSBs are separated by LBT and non-SSB symbols).

Regarding claim 13, wherein the directional coverage of the LBT matches a directional coverage of the multiple non-consecutive SSBs (see paragraph [0148], which shows that LBT beams 0-3 matches the SSB#0-3, wherein SSB0+SSB1 and SSB2+SSB3 are non-consecutive SSBs as shown in Fig. 5 and Fig. 13).

	Regarding claim 19, dropping another set of SSBs based at least in part on a failed result of the LBT procedure (see Fig. 13 and paragraph [0148], wherein SSB #1 and SSB#2 corresponding to failed LBT are dropped).

	Regarding claim 20, wherein the LBT procedure is based at least in part on a periodicity of the SS burst set (see Fig. 3A, wherein LBT is performed in association with the SSB burst set periodicity).

Regarding claim 21, a first wireless node (see “gNB” recited in paragraph [0127], [0148] and throughout the reference), comprising: a memory; and one or more processors couple to the memory (standard processor memory combination in a gNB), the memory and the one or more processors configured to: perform a LBT procedure with a directional coverage that is based at least in part on a directional coverage of a set of SSBs of a SS burst set (see SSB burst sets shown in Fig. 3A, Fig. 5, etc.) to be transmitted by the base station (see “the gNB may perform beam-based directional LBT for all the beams before the schedule SSB transmission” recited in paragraph [0148]); and transmit, to one or more second wireless nodes (see UE shown in Fig. 1A; and see “UE” recited in paragraph [0122], which receives the SSB from the gNB), the set of SSBs based at least in part on a successful result of the LBT procedure (see “For the beams with successful LBT, the corresponding SSBs will be transmitted” recited in paragraph [0148]).



	Regarding claim 23, wherein the set of SSBs includes multiple SSBs of the SS burst set, wherein the multiple SSBs occupy consecutive sets of symbols of the SS burst set (see Fig. 3A and Fig. 5, wherein the SSB set includes SSB 0 and SSB1 that occupy consecutive set of symbols).

	Regarding claim 24, wherein the LBT procedure for the multiple SSBs is based at least in part on a maximum COT associated with the SS burst set (see Fig. 3A, wherein the SSB burst set is divided in to SSB burst subset based on the MCOT, and LBT is performed per SSB Burst subset).

	Regarding claim 25, wherein the LBT procedure is a category 4 LBT procedure (see “cat 4 LBT” recited in paragraph [0153]) based at least in part on the maximum COT being shorter than a length of the SS burst set (see Fig. 3A, which shows that the SSB burst set periodicity being longer than the MCOT).



Regarding claim 29, wherein the LBT procedure is a category 4 LBT procedure based at least in part on the set of SSBs comprising the SS burst set (see “cat 4 LBT” recited in paragraph [0153] for the SSB burst set transmission).

Regarding claim 30, wherein a subset of the set of SSBs is transmitted based at least in part on a timing of the successful result of the LBT procedure (see Fig. 5 and paragraph [0127], wherein the SSB0-SSB3 are transmitted based on successful result of LBT, wherein Fig. 3A shows the SSB 0-3 being the SSB Burst subset 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 and 21 above, and further in view of Si (US 2018/0115996).
	Li discloses the features as shown above.
	Li does not disclose the following features: regarding claims 8 and 28, wherein the directional coverage of the LBT procedure for the set of SSBs is a pseudo-omni-coverage that matches a directional coverage of the SS burst set (paragraph [0127] shows the use of omni-direction LBT for the configured SSB burst set, but not the pseudo-omni-direction LBT).
	Si discloses the following features.
Regarding claims 8 and 28, wherein the directional coverage of the LBT procedure for the set of SSBs is a pseudo-omni-coverage that matches a directional coverage of the SS burst set (see “(quasi-) omni-directional LBT” recited in paragraph [0133], and Li as shown above, shows that matching of the LBT with the SS burst set).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Li using features, as taught by Si, in order using an LBT procedure to detect all directions (see paragraph [0133] of Si).

s 6, 15-18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1, 4, 12 and 25 above, and further in view of Pan (US 2020/0053781).
	Li discloses the features as shown above.
	Li does not disclose the following features: regarding claims 6 and 26, wherein the LBT procedure is a category 2 LBT procedure based at least in part the maximum COT being greater than or equal to a length of the SS burst set; regarding claim 15, wherein a length of a contention window associated with the LBT procedure is based at least in part on a quantity of SSBs included in the multiple non-consecutive SSBs; regarding claim 16, wherein the SS burst set is associated with at least two different types of LBT procedure for the multiple non-consecutive SSBs based at least in part on a maximum COT associated with the SS burst set; regarding claim 17, wherein the at least two different types of LBT procedures for the multiple non-consecutive SSBs include a category 4 LBT procedure based at least in part on the maximum COT being shorter than a length of the SS burst set; regarding claim 18, wherein the at least two different types of LBT procedure for the multiple non-consecutive SSBs include a category 2 LBT procedure based at least in part on the maximum COT being greater than or equal to a length of the SS burst set.
	Pan discloses the following features.
Regarding claims 6 and 26, wherein the LBT procedure is a category 2 LBT procedure based at least in part the maximum COT being greater than or equal to a length of the SS burst set (see Fig. 26, wherein the two different types of LBT procedure include the CAT4 and CAT2 LBT, and when the COT shorter than the SS burst set 
Regarding claim 15, wherein a length of a contention window associated with the LBT procedure is based at least in part on a quantity of SSBs included in the multiple non-consecutive SSBs (see paragraphs [0195]-[0199] and Fig. 26, wherein the LBT category 2 with no random back-off is used, thus a contention window of zero, when only two SSBs are included in the transmission, such as in transmission 2622 of Fig. 26; LBT category 4 with a length of contention window based on transmission priority as described in paragraph [0196]-[0199] when a larger number of SSBs are transmitted, such as in transmission 2613-2616 using the LBT 2611 in Fig. 26).
Regarding claim 16, wherein the SS burst set is associated with at least two different types of LBT procedure for the multiple non-consecutive SSBs based at least in part on a maximum COT associated with the SS burst set (see Fig. 26, wherein Cat2 and Cat4 LBT may be employed for the SSB transmissions with different COT).
	Regarding claim 17, wherein the at least two different types of LBT procedures for the multiple non-consecutive SSBs include a category 4 LBT procedure based at least in part on the maximum COT being shorter than a length of the SS burst set (see Fig. 26, wherein the two different types of LBT procedure include the CAT4 and CAT2 LBT, and when the COT is equal to the length of the SS burst set (COT not shorter than the length of the SS burst set), the CAT4 LBT is used as shown in 2611-2616 of Fig. 26).
	Regarding claim 18, wherein the at least two different types of LBT procedure for the multiple non-consecutive SSBs include a category 2 LBT procedure based at least 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Li using features, as taught by Pan, in order to perform a faster LBT for connected WTRUs and use a more through LBT for initial access (see paragraph [0204] of Pan).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 12 above, and further in view of Li 2019 (US 2019/0387546).
Li discloses the features as shown above.
	Li does not disclose the following features: regarding claim 14, wherein the multiple non-consecutive SSBs are grouped based at least in part on a directional proximity of corresponding beams for the multiple non-consecutive SSBs.
	Li 2019 discloses the following features.
Regarding claim 14, wherein the multiple non-consecutive SSBs are grouped based at least in part on a directional proximity of corresponding beams for the multiple non-consecutive SSBs (see “SSBs within a group of SSB can be allocated according to…the SSBs within the same SSB group can have consecutively increasing beam direction corresponding to the spatial TX filter for SSB” recited in paragraph [0412], wherein the consecutive beam directions are beams with closer directional proximity).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JUTAI KAO/Primary Examiner, Art Unit 2473